Exhibit UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL INFORMATION On August 31, 2008, the Company entered into a stock purchase agreement with Island Environmental Services, Inc. of Pomona, California ("Island"), a privately held company, pursuant to which the Company acquired all of the issued and outstanding common stock of Island, a California-based provider of hazardous and non-hazardous waste removal and remediation services to a variety of private and public sector establishments. In consideration of the acquisition of the issued and outstanding common stock of Island, the Company paid $2.25 million in cash to the stockholders of Island and issued $1.25 million in three year promissory notes.Other consideration is payable based on the performance of the acquired entity.The Notes bear interest at 8%, payable quarterly, and the entire principal is due 36 months after closing. As a result of the agreement, Island became a wholly-owned subsidiary of the Company. The acquisition of Island will be accounted for as a purchase in accordance with SFAS No. 141, “Business Combinations,” and the operations of the company have been consolidated with those of GEM as ofAugust 31, 2008, the effective date of the acquisition. The $3.5 million purchase price will be allocated as follows based upon the fair value of the acquired assets, as determined by management with the assistance of an independent valuation firm to determine the components of the acquired business. Current assets and liabilities $ 790,170 Property and Equipment 2,709,830 Total $ 3,500,000 The following unaudited pro forma combined balance sheet as of August 31, 2008 and the combined statements of operations for theeight months ended August 31, 2008 and for the year ended December 31, 2007 give effect to the acquisition of Island as if these transactions had been consummated on January 1, 2007.The unaudited pro forma combined balance sheet as of August 31, 2008 gives effect to the Merger Transaction and acquisition of Island as if it had occurred on August 31, 2008. The unaudited condensed combined pro forma financial statements should be read in conjunction with the historical financial statements.The unaudited pro forma financial statements are presented for illustrative purposes only and are not necessarily indicative of future operating results or the results that might have occurred if the exchange transaction had actually occurred on the indicated date. 1 General Environmental Management, Inc. Unaudited Pro Forma Consolidated Balance Sheet As of August 31, 2008 Historical Island Environmental Services,Inc. ProForma Adjustments Pro Forma Consolidated (Unaudited) ASSETS Current assets: Cash $ 175,318 $ 207,772 $ - $ 383,090 Accounts receivable, net of allowance for doubtful accounts 5,806,562 1,064,478 - 6,871,040 Prepaid expenses and current other assets 461,958 - - 461,958 Total current assets 6,443,838 1,272,250 - 7,716,088 Property and equipment, net of accumulated depreciation 5,297,559 1,231,359 1,478,471 (a) 8,007,389 OTHER ASSETS Restricted cash 1,197,234 - - 1,197,234 Intangibles, net 919,233 - - 919,233 Goodwill 946,119 - - 946,119 Deferred financing fees 168,882 - - 168,882 Deposits 365,889 - - 365,889 Total assets $ 15,338,754 $ 2,503,609 $ 1,478,471 $ 19,320,834 Liabilities and Stockholders’ Equity Current liabilities: Accounts Payable $ 3,115,186 400,215 - 3,515,401 Payable to related party 57,272 - - 57,272 Deferred rent 40,850 - - 40,850 Accrued expenses 2,426,638 81,865 - 2,508,503 Accrued disposal costs 611,131 - - 611,131 Current portion of financing agreement 2,565,486 - - 2,565,486 Current portion of long term obligations 4,935,092 - - 4,935,092 Total current liabilities 13,751,655 482,080 - 14,233,735 LONG – TERM LIABILITIES Financing agreement, net of current portion 979,970 - - 979,970 Long term obligations, net of current portion 1,342,080 - 3,500,000 (a) 4,842,080 Convertible notes payable, net of current portion 501,722 - - 501,722 Total long-term liabilities 2,823,772 - 3,500,000 6,323,772 Stockholders’ equity (deficiency) Common stock, $.001 par value, 200,000,00 shares authorized 12,673,886 and 35,439 shares issued and outstanding 12,674 35,439 (35,439 ) 12,674 Additional paid-in capital 51,021,049 - - 51,021,049 Retained earnings (accumulated deficit) (52,270,396 ) 1,986,090 (1,986,090 ) (52,270,396 ) Total stockholders’ equity (1,236,673 ) 2,021,529 (2,021,529 ) (1,236,673 ) Total liabilities and stockholders’ equity (deficiency) $ 15,338,754 $ 2,503,609 $ 1,478,471 $ 19,320,834 Descriptions of pro forma elilminations: (a) To reflect acquisition of Island Environmental Services, Inc. by General Environmental Management, Inc. and allocation of purchase price. 2 General Environmental Management, Inc. Unaudited Pro Forma Consolidated Statements of Operations For the Eight Months Ended August31, 2008 Historical Island Environmental Services,Inc ProForma Adjustments Pro Forma Consolidated (Unaudited) Revenue $ 22,112,687 $ 4,014,940 $ - $ 26,127,627 Cost of revenue 17,826,413 2,356,037 197,128 (a) 20,379,578 Gross profit 4,286,274 1,658,903 (197,128 ) 5,748,049 Operating expenses 5,018,761 2,413,922 - 7,432,683 Operatingloss (732,487 ) (755,019 ) (197,128 ) (1,684,634 ) Other Income (Expense): Interest income 13,889 - - 13,889 Interest and financing costs (2,199,966 ) (21,030 ) (186,664 ) (b) (2,407,660 ) Other non- operating income 26,566 3,404 - 29,970 Net loss $ (2,891,998 ) $ (772,645 ) $ (383,792 ) $ (4,048,435 ) Net loss per common share, basic and diluted $ (.23 ) $ (.32 ) Weighted average shares of common stock outstanding, basic and diluted 12,673,885 12,673,885 Descriptions of pro forma eliminations: (a) Depreciation expense related to allocation of excess purchase price to assets acquired. (b) Pro forma interest expense for debt incurred for acquisition if the debt had been outstanding from the beginning of 2008. 3 General Environmental Management, Inc. Unaudited Pro Forma Consolidated Statements of Operations For the year ended December31, 2007 Historical Island Environmental Services,Inc ProForma Adjustments Pro Forma Consolidated (Unaudited) Revenue $ 30,445,608 $ 7,697,167 $ - $ 38,142,775 Cost of revenue 23,756,677 4,623,766 295,694 (a) 28,676,137 Gross profit 6,688,931 3,073,401 (295,694 ) 9,466,638 Operating expenses 13,617,277 3,591,588 - 17,208,865 Operating loss (6,928,346 ) (518,187 ) (295,694 ) (7,742,227 ) Other Income (Expense): Interest income 39,667 57,606 - 97,273 Interest and financing costs (2,548,609 ) (34,214 ) (280,000 )(b) (2,862,823 ) Loss on disposal of fixed assets (8,003 ) - (8,003 ) Costs to induce conversion of related party debt (6,797,639 ) - - (6,797,639 ) Other non- operating income 148,890 20,134 - 169,024 Net loss $ (16,086,037 ) $ (482,664 ) $ (575,694 ) $ (17,144,395 ) Net loss per common share, basic and diluted $ (1.55 ) $ (1.65 ) Weighted average shares of common stock outstanding, basic and diluted 10,360,712 $ 10,360,712 Descriptions of pro forma eliminations: (a) Depreciation expense related to allocation of excess purchase price to assets acquired. (b) Pro forma interest expense for debt incurred for acquisition if the debt had been outstanding from the beginning of 2007. 4
